Patterson now argues that the State improperly argued in
                   closing that because Patterson's son had been seen by a local Pahrump
                   optometrist after January 10, 2014, Patterson could have taken his son to
                   see that local optometrist between December 31, 2013, and January 10,
                   2014. Patterson misstates the State's closing argument, which was that
                   Patterson could have taken his son to the local optometrist between July
                   2013 and December 31, 2013. Further, the local optometrist testified at
                   trial, without objection, that the son's first visit to his office occurred after
                   Patterson's arrest. The State's argument was thus a permissible comment
                   on evidence in the record. See Randolph v. State, 117 Nev. 970, 984, 36
                   P.3d 424, 433 (2001) ("The State is free to comment on testimony, to
                   express its views on what the evidence shows, and to ask the jury to draw
                   reasonable inferences from the evidence."). For the foregoing reasons, we
                   conclude that Patterson's argument is without merit, and we
                                ORDER the judgment of conviction AFFIRMED.


                                                                                                  J.




                                                                  Gibbons

                                                                           &SA a
                                                                                                  J.
                                                                  Pickering


                   cc: Hon. Robert W. Lane, District Judge
                        The Law Firm of Nathan L. Gent, PLLC
                        Attorney General/Carson City
                        Nye County District Attorney
                        Nye County Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e.)